Order overruling defendant’s demurrer to the complaint affirmed, with ten dollars costs and disbursements. (See opinions in Morrell v. Brooklyn Borough Gas Co., No. 1 [ante, pp. 1, 6, 7], decided herewith.) Mills, Putnam and Kelly, JJ., concur; Blackmar, J., dissents for the reasons expressed in his dissenting opinion in Morrell v. Brooklyn Borough Gas Co., No. 1 (ante, p. 7), and thinks that the order overruling demurrer should be reversed and the demurrer sustained, with whom Jenks, P. J., concurs.